                   UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF OHIO - EASTERN DIVISION


  EARL K. SMITH,

                            Plaintiff,              Civil Action No. 1:21-cv-00851
                                                    Judge Solomon Oliver, Jr.
            – against–

  FIRST PREMIER BANK and                            MOTION TO DISMISS
  TRANS UNION, LLC,                                 DEFENDANT FIRST PREMIER
                                                    BANK
                            Defendant(s).



       Plaintiff respectfully requests dismissal of party defendant First Premier Bank

pursuant to Fed. R. Civ. P. 21 which provides, in relevant part: “On motion or on its own,

the court may at any time, on just terms, add or drop a party.” Plaintiff has learned that

defendant First Premier Bank has no liability as alleged in the complaint and therefore

should be dismissed from this dispute.


                               /s/ Thomas G. Widman
                               Thomas G. Widman, Esq. (Bar No. 0059259)
                               LAW OFFICES OF ROBERT S. GITMEID & ASS, PLLC
                               30 Wall Street, 8th Floor #741
                               New York, NY 10005
                               Tel: (866) 249-1137
                               E-mail: thomas.w@gitmeidlaw.com
                               Attorneys for Plaintiff
                             CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on May 13, 2021.

Notice of this filing was sent by operation of the Court’s electronic filing system. The

parties may access this filing through the court’s ECF system.


                              /s/ Thomas G. Widman
                              Thomas G. Widman
                              Attorney for Plaintiff
